Citation Nr: 0111860	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-14 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
April 1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefit sought on 
appeal.

The appellant is the veteran's widow.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. The veteran died on November [redacted], 1999; his death 
certificate lists the immediate cause of death to be 
respiratory/hepatic failure, due to or as a consequence of, 
liver metastasis and cancer of the colon.

3.  The veteran had active military service in Vietnam during 
the Vietnam era.

4.  There is no evidence of record that the veteran had been 
diagnosed with a disability recognized by VA as etiologically 
related to exposure to herbicide agents used in Vietnam.

5.  The medical and scientific evidence does not demonstrate 
that the veteran's fatal metastatic colorectal cancer, is 
related to herbicide exposure in Vietnam, or due to some 
other incident of the veteran's active military service.

6.  During the veteran's lifetime, service connection had not 
been established for any disability; consequently, a 
disability of service origin did not produce or hasten the 
veteran's death.  


CONCLUSIONS OF LAW

1.  Respiratory/hepatic failure, liver metastasis, and colon 
cancer was not incurred in or aggravated by the veteran's 
active service, nor may be either disorder be presumed to 
have been so incurred.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2000); 64 Fed. Reg. 59232-
59243.  

2.  The veteran's death was not caused by, or substantially 
or materially contributed to, by a service-connected 
disability.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. §§ 3.102, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's claim for service 
connection for the cause of the veteran's death.  In 
particular, the appellant maintains that the veteran was 
exposed to Agent Orange during service in Vietnam, and that 
this exposure led to his development of colorectal cancer.  
During the veteran's lifetime, service connection was not in 
effect for any disabilities.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the appellant).  

The Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate her claim, 
and all relevant evidence has been associated with the claims 
file.  The claims file contains private medical records and 
VA medical records, and the Board is not aware of any other 
relevant records that have not yet been associated with the 
claims file, other than the veteran's service medical 
records.  However, as will be elaborated in greater detail 
below, the Board finds that the absence of the veteran's 
service medical records does not prejudice the appellant's 
claim.  As such, the Board concludes that the duty to assist 
has been satisfied, and the Board will proceed with appellate 
disposition on the merits.  

According to VA law, when a veteran dies from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse.  38 U.S.C.A. § 1310.  The law provides that service 
connection may be granted for disabilities resulting from a 
disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain 
chronic diseases specified by statute may be presumed to have 
been incurred in service if manifest within a certain 
prescribed time following service separation, usually to a 
degree of 10 percent within the first post-service year.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  Service-
connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  Further, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

In the present case, as noted earlier in this decision, 
during the veteran's lifetime, service connection had not 
been established for any disability.  Thus, the sole focus of 
this appeal is whether the veteran's fatal 
respiratory/hepatic failure, due to liver metastasis and 
cancer of the colon, was due to an incident of his military 
service, specifically including Agent Orange exposure.  

As to the appellant's specific contentions that the veteran 
was exposed to Agent Orange, which resulted in colorectal 
cancer, the Board observes that for claims involving exposure 
to an herbicide, such as Agent Orange, the law provides that 
veterans who served on active military, naval, or air service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975 (known as the 
Vietnam era), and who have a disease specified by statute, 
shall be presumed to have been exposed to an herbicide agent 
during such service, unless there is affirmative evidence to 
the contrary.  See 38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. 
§ 3.309(e).  The United States Court of Appeals for Veterans 
Claims ("the Court") has held that "neither the statutory 
nor the regulatory presumption will satisfy the incurrence 
element of [a claim for service connection] where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116 (a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet. App. 164, 168 (1999) (the Court held that because there 
was no evidence that the appellant had developed an 
enumerated disease, the Board's implicit determination that 
the appellant had presumptive in-service exposure is 
erroneous as a matter of law).  In other words, if a veteran 
does not have a condition listed in VA laws and regulations 
as presumed to be related to herbicide exposure, there is no 
presumption that the veteran was in fact exposed to 
herbicides in service.  See id.  

The following diseases are deemed associated with herbicide 
exposure, under VA law:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Recently, the Secretary of Veterans Affairs published a list 
of conditions for which a presumption of service connection 
based on exposure to herbicides used in Vietnam during the 
Vietnam era is not warranted. See Notice, 64 Fed. Reg. 59232-
59243 (1999).  That list of conditions includes 
gastrointestinal tumors, which encompasses stomach cancer, 
pancreatic cancer, colon cancer, and rectal cancer.  Id.  The 
authority for such a finding stemmed from a provision in the 
Agent Orange Act of 1991, which permitted the Secretary of 
the VA to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in Vietnam during the Vietnam era, and each 
disease suspected to be associated with such exposure.  The 
NAS conducted studies, and placed gastrointestinal tumors 
(including rectal cancer and colon cancer) in a category 
labeled "limited/suggestive evidence of no association with 
herbicide exposure."  Id. at 59243.  That category is 
defined as meaning that several adequate studies, covering 
the full range of levels of exposure that humans are known to 
encounter, are mutually consistent in not showing a positive 
association between herbicide exposure and the particular 
health outcome at any level of exposure.  The NAS reached 
this conclusion in 1996, 1998, and again in 1999, upon 
reviewing several "new credible studies."  On the basis of 
all available evidence, the Secretary of the VA concluded 
that the credible evidence against an association between 
gastrointestinal tumors (including rectal cancer and colon 
cancer) and herbicide exposure outweighed the credible 
evidence for such an association, and determined that a 
positive association did not exist.  Id.

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
In other words, presumption is not the sole method for 
showing causation in establishing a claim for service 
connection as due to herbicide exposure. 

Initially, as discussed above, the Board notes that liver 
metastasis and colon cancer are not among the types of 
conditions for which a causal relationship to Agent Orange 
exposure has been established.  Therefore, although the 
veteran served in the Republic of Vietnam during the Vietnam 
era, see 38 C.F.R. § 3.2(f), there is no competent medical 
evidence of record that he had been diagnosed with one of the 
disorders listed under 38 U.S.C.A. § 1116 (a)(3) or 38 C.F.R. 
§ 3.309(e).  Thus, he is not entitled to presumptive service 
connection for colon cancer, including liver metastasis, 
based on Agent Orange exposure.  See McCartt, 12 Vet. App. at 
168. 

Nevertheless, although the veteran has not been shown to have 
had a condition for which presumption service connection is 
available based on Agent Orange exposure, the appellant may 
still establish service connection on a direct basis, 
including as due to Agent Orange exposure.  See McCartt, 12 
Vet. App. 164, 167, citing Combee v. Brown, 34 F.3d 1039, 
1045 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation). 

In the present case, the veteran had active military service 
from April 1965 to April 1967.  He received the Vietnam 
Campaign Medal with device 60, the Vietnam Service Medal with 
Bronze Star, and two Overseas Bars (Vietnam).  The Board 
observes that the veteran's service medical records are not 
contained within the claims file, although his service 
personnel records are in the file.  It is unclear to the 
Board why the veteran's service medical records are not in 
the claims file.  Nevertheless, the Board finds that there is 
no prejudice to the appellant in proceeding with this appeal, 
for the following reasons. 

The record reveals that the veteran was diagnosed with State 
III moderately differentiated adenocarcinoma of the rectum in 
April 1997, which was thirty years after the veteran's 
separation from service.  The medical evidence of record is 
entirely silent as to a relationship between the veteran's 
development of cancer, and his military service.  In May 
1997, the veteran underwent a low anterior resection with 
reconstruction using a cecal conduit and a diverting loop 
colostomy.  The postoperative diagnosis was rectal cancer.  
In December 1997, a loop colostomy takedown was performed.  
The discharge diagnosis was rectal cancer.  In September 
1998, a central hepatic resection was performed; the post-
operative diagnosis was metastatic rectal cancer to the 
liver.  In October 1999, the veteran was admitted to the 
hospital on an emergency basis for complaints of nausea, 
vomiting, dizziness and fatigue.  Upon discharge he was 
diagnosed as having acute renal failure, diarrhea, metastatic 
colorectal cancer, and electrolyte abnormalities.  The 
veteran subsequently died in November 1999.

There are numerous treatment records in the claims folder 
reflecting the surgical performances noted above, post-
surgical treatment, as well as additional private medical 
records from the Centennial Medical Clinic.  In all the 
treatment records contained within the claims file, there are 
no medical opinions that specifically address the possible 
etiology of the veteran's cancer.   The Board observes that 
the only mention of the veteran's exposure to herbicides is 
in a December 1997 letter from the staff oncologist at the 
Denver VA Medical Center (VAMC), which states that the 
etiology of the veteran's rectal cancer is unknown.  The 
letter further indicates that the veteran was relatively 
young for this diagnosis and had no predisposing family 
history or recognized precancerous lesions.  The physician 
does note that the veteran was known to have had Agent Orange 
exposure.  However, to the extent that the physician's letter 
can be read as attempting to relate the veteran's cancer to 
exposure to Agent Orange, it must be weighed against the 
conclusion of the Secretary based on study by the National 
Academy of Sciences that the credible evidence against an 
association between gastrointestinal tumors (including rectal 
cancer and colon cancer) and herbicide exposure outweighs the 
credible evidence for such an association.  The Board finds 
that the Secretary's conclusion based on study by the 
National Academy of Sciences has greater probative value than 
the possible inference and/or suggestion by the oncologist at 
the Denver VAMC.  See Notice, 64 Fed. Reg. 59232-59243 
(1999).

It is the Board's responsibility to assess the credibility 
and weight given to the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In the present case, the Board reiterates that the 
Secretary of the VA has concluded, based on studies by the 
National Academy of Sciences, that a positive association 
does not exist between gastrointestinal tumors (including 
rectal cancer and colon cancer) and herbicide exposure.  See 
Notice, 64 Fed. Reg. 59232-59243 (1999).  Further, the 
oncologist herself stated that the etiology of the veteran's 
rectal cancer was unknown.  As such, the appellant may not 
establish service connection for the claimed disorder by 
applying principles of presumptive service connection due to 
herbicide exposure, as rectal cancer is not listed under 38 
C.F.R. § 3.309(a) as a chronic condition subject to 
presumptive service connection.  Moreover, the Board is not 
persuaded by the medical evidence of record that the 
veteran's fatal cancer was related to his active service for 
reasons other than Agent Orange.  Notably, the appellant has 
restricted her contentions to a belief that the veteran's 
fatal cancer was due to Agent Orange exposure.  The veteran 
developed cancer many years after service separation, and 
there is simply no medical evidence linking that fatal 
disorder to the veteran's military service, including 
possible Agent Orange exposure.  

In short, the Board finds that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable 
doubt in favor of the appellant, the benefit of the doubt 
rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

